Title: George Washington to James McHenry, 13 December 1798
From: Washington, George
To: McHenry, James



Philadelphia December 131798
Sir

I shall now present to your view the additional objects alluded to in my letter of this date.
A proper organisation for the troops of the UStates is a principal one. In proportion as the policy of the Country is adverse to extensive military establishments ought to be our care to render the principles of our military system as perfect as possible, and our endeavouring to turn to the best account such force as we may at any time have on foot, and to provide an eligible standard for the augmentations to which particular emergencies may compel a resort.
The organisation of our military force will it is conceived be much improved, by modelling it on the following plan:
Let a Regiment of Infantry, composed as at present of two batalions and each batalion of five Companies, consist of these Officers and men (viz) one Colonel two Majors, a first and second, one Adjutant one Quarter Master and one Pay Master each of whom shall be a Lieutenant, one surgeon and one surgeon’s Mate, Ten Captains, Ten first and ten second lieutenants, besides the three Lts abovementioned, Two Cadets with the pay and emoluments of serjeants, Two serjeant Majors, Two Quarter Master serjeants, Two Chief Musicians first and second, Twenty other Musicians forty serjeants forty Corporals and Nine hundred and Twenty privates.
Let a Regiment of Drago[o]ns consist of Ten Troops making five squadrons and of these Officers and men (viz)—One Colonel, two Majors a first and second, one Adjutant one Quarter Master and one Pay Master each of whom shall be a Lieutenant, one surgeon and one surgeons Mate, ten Captains, ten first and ten second Lieutenants, besides the three Lieutenants abovementioned, five Cadets with the pay and emoluments of serjeants, Two serjeant Majors, two Quarter Master serjeants Two Chief Musicians first and second, Ten other musicians Forty serjeants forty corporals and Nine hundred and Twenty privates; the privates including to each Troop one sadler, one blacksmith and one boot Maker.
Let a Regiment of Artillery consist of four batalions each batalion of four Companies and of these Officers and men (viz) one Colonel, four Majors, one Adjutant one Quarter Master and one Pay Master each of whom shall be a Lieutenant, one surgeon and Two surgeons Mates Sixteen Captains, sixteen first and sixteen second Lieutenants, besides the three Lieutenants abovementioned Thirty two cadets, with the pay & emoluments of sergeants, four serjeant Majors, four Quarter Master serjeants sixty four serjeants sixty four Corporals one Chief Musician & ten other Musicians Eight hundred and Ninety six privates including to each Company Eight Artificers.
The principal reasons for this organisation will be briefly suggested.
It will be observed that the proportion of men to Officers in the Infantry & cavalry is considerably greater than by the present establishment.
This presents in the first place the advantage of œconomy. By the proportional decrease of the officers, savings will result in their pay, subsistence and the transportation of their baggage. The last circumstance by lessening the impediments of an army, is also favourable to the celerity of its movements.
The command of each officer will become more respectable. This will be an inducement to respectable men to accept military appointments—and it will be an incentive to exertion among those who shall be engaged, by upholding that justifiable pride which is a necessary ingredient in the military spirit.
A company will then admit of eligible subdivision into platoons sections and demi-sections each of a proper front.
Each batalion will then be of the size judged proper for a manœvering column in the field—and it is that portion of an army which in the most approved systems of Tactics is destined to fulfil this object. A batalion ought neither to be too unwieldy for rapid movements nor so small as to multiply too much the subdivisions, and render each incapable either of a vigorous impulse or resistance.
The proportion of officers to men ought not to be greater than is adequate to the due management and command of them. A careful examination of this point will satisfy every judge, that the number now proposed will be equal to both. This conclusion will be assisted by the idea that our fundamental order, in conformity with that of the nations of Europe generally, ought to place our infantry in three ranks; to oppose to an enemy who shall be in the same order an equal mass for attack or defence.
These remarks explain summarily the chief reasons for the most material of the alterations which is suggested.
But it is not the intention to recommend a present augmentation of the number of rank and file to the proposed standard. It is only wished that it may be adopted as that of the war-establishment. The Regiments which have been authorised may continue in this respect upon the footing already prescribed; leaving the actual augmentation to depend on events which may create a necessity for the increase of our force.
The other alterations recommended have relation rather to systematic propriety, than to very important military ends.
The term Lt Col in our present establishment has a relative signification without any thing in fact to which it relates. It was introduced during our revolutionary war, to facilitate exchanges of prisoners, as our then enemy united the grade of Colonel with that of General. But the permanent form of our military system ought to be regulated by principle not by the changeable and arbitrary arrangement of a particular nature. The title of Colonel, which has greater respectability, is more proper for the commander of a Regiment; because it does not, like the other, imply a relation having no existence.
The term ensign is changed into that of lieutenant as well because the latter from usage has additional respectability offering an inducement to desireable candidates, as because the former, in its origin, signified a standard bearer, & supposed that each company had a distinct standard. This in practice has ceased to be the case and for a variety of good reasons a standard of colours to each batalion of infantry is deemed sufficient. This standard is intended to be confided to a cadet in whom it may be expected to excite an emulation and exertion. The multiplication of grades, inconvenient with regard to exchanges, is thus avoided.
In the cavalry it is proper to allow a standard to each squadron consisting of two troops and hence it is proposed to have five cadets to a Regiment.
The nature of the Artillery service, constantly in detachment, renders it proper to compose a Regiment of a greater number of batalions than the other corps. This our present establishment has recognised. But there is now a disorderly want of uniformity; one regiment being composed of four batalions the other of three. The same organisation ought to be common to all. The diminution of the number of musicians, while it will save expence, is also warranted by the peculiar nature of the Artillery service. They answer in this corps few of the purposes which they fulfil in the Infantry.
The existing laws contemplate and with good reason that the aids of General Officers except of the Commander in Chief & the officers in the department of Inspection shall be taken from the Regiments. But they do not provide that when so taken their places in the Regiments shall be supplied by others. It is conceived that this ought to be the case. The principles of the establishment suppose, for example, that three officers to a company of a given number are the just and due proportion. If when an officer be taken from a company to fill one of the stations alluded to his place be not filled by another, so that the number of Officers to a company may remain the same, it must follow that the company will be deficient in officers. It is true that the number of a company is continually diminishing, but it diminishes in officers as well as men; and it is not known that the proportion is varied. Practice in every institution ought to conform to principle, or there will result more or less of disorder. An army is in many respects a machine; of which the displacement of any of the organs, if permitted to continue, injures its symetry and energy and leads to disorder and weakness. The increase of the number of rank and file, while it strengthens the reasons for replacing the officers who may be removed will more than compensate in point of œconomy for the addition of officers by the substitution. This may be reduced to the test of calculation. But though the place of an officer in his Regiment ought to be supplied upon any such removal, he ought not to lose his station in the Regiment; but ought to rank and rise as if he had continued to serve in it.

The provision that Aides de Camp and the officers of Inspection shall be drawn from the line of the army is not restricted as to grades. There ought to be such a restriction. The Aides of Major Generals ought not to be taken from a rank superior to that of Captain, nor those of the Brigadiers from a rank superior to that of first Lieutenant. The Inspectors ought in like manner to be limited, those of Brigades to the rank of Captain, those of Divisions to that of Major. This will guard against the multiplication of the superior grades by removals to fill such stations.
The judicious establishment of general rules of promotion, liable to exceptions in favour of extraordinary service or merit, is a point of the greatest consequence. It is conceived that these rules are the most convenient that can be devised; namely that all officers shall rise in the Regiments to which they respectively belong up to the rank of a Major inclusively—that afterwards they shall rise in the line of the army at large; with the limitation however that the Officers of Artillery cavalry and Infantry shall be confined to their respective corps, until they shall attain the rank of Colonel.
It is very material to the due course of military service, that the several classes of any army shall be distinguished from each other by certain known badges, and that there shall be uniformity in dress and equipment subject to these distinctions. The dress itself will indeed constitute a part of them. It is of inferior moment what they shall be provided they are conspicuous and not inconsistent with good appearance, which in an army is far from being a matter of indifference. The following uniforms and badges are recommended; but if any of them are supposed liable to exception they may be changed at pleasure.
The uniform of the Commander in Chief to be a blue coat with yellow buttons and gold epaulettes each having three silver stars with linings cape and cuffs of buff, in Winter buff vest and breeches, in summer a white vest, & breeches of nanken. The coat to be without lappels and embroidered on the cape cuffs and pockets. A white plume in the hat to be a further distinction. The Adjutant General the aids and secretaries of the commander in Chief to be likewise distinguished by a white plume.
The uniform of the other General officers to be a blue coat with yellow buttons gold epaulets, the lining and facings of buff—the under cloaths the same with those of the Commander in Chief. The Major General to be distinguished by two silver stars in each epaulette and except the Inspector General by a black and white plume, the black below. The Brigadier to be distinguished by one silver star on each epaulette, and by a red and white plume, the red below. The aids of all General Officers who are taken from Regiments, and the Officers of inspection to wear the uniforms of the Regiments from which they are taken. The aids to be severally distinguished by the like plumes, which are worn by the General Officers to whom they are respectively attached.
The uniform of the aids and Secretaries of the Commander in Chief when not taken from Regiments to be a blue coat with yellow buttons and gold epaulettes buff lining and facings the same under cloaths with the Commander in Chief.
The Inspector General his aids and the officers of Inspection generally to be distinguished by a blue plume. The Quarter Master General and other military officers in his department to be distinguished by a Green Plume.
The uniform of the Infantry and Artillery to be a blue Coat with white buttons and red facings white under cloath and cocked hats: The Coats of the Infantry to be lined with white, of the artillery with red. The uniform of the Cavalry to be a Green Coat with white buttons lining & facings—white vest and breeches with helmet Caps.
Each Colonel to be distinguished by two Epaulets, each Major by one Epaulette on the right shoulder and a strap on the left. All the field Officers, except as above, and the Regimental staff to wear red plumes.
Captains to be distinguished by an Epaulette on the right shoulder —Lieutents. by one on the left shoulder—Cadets by a strap on the right shoulder. The Epaulettes and straps of the Regimental Officers to be of silver.
Serjeant Majors and Quarter Master serjeants to be distinguished by two red worsted Epaulettes—serjeants by a like Epaulette on the right shoulder—Corporals by a like Epaulette on the left shoulder. The flank companies to be distinguished by red wings on the shoulder.
The Coats of the Musicians to be of the colours of the facings of the corps to which they severally belong. The Chief Musicians to wear two white worsted Epaulettes.

All the Civil Staff of the army to wear plain blue Coats with yellow buttons & white under cloaths. No gold or silver lace except in the epaulettes and straps to be worn.
The Commissioned Officers and Cadets to wear swords.
All persons belonging to the army to wear a black cockade with a small white Eagle in the Center. The Cockades of the non Commissioned officers musicians and privates to be of leather with eagles of Tin.
The Regiments to be distinguished from each other numerically. The number of each Regiment to be expressed on the buttons.
It cannot fail to happen, that cloathing made at a distance from the army will in numerous instances be ill fitted to the persons to whom it is issued. This is an inconvenience, as it respects appearance comfort and use. It merits consideration whether it may not be remedied by making provision by law for the necessary alterations at the cost of the soldiery. As there are always to be found Taylors in an army, the alterations may be made there during seasons of inactivity; and moderate compensations may be established to be deducted out of the pay. The Taylors who when so employed being exempted from military duty will be satisfied with very small allowances; and the soldiery will probably prefer this expence to the inconveniences of wearing cloaths which do not fit them.
On this subject of cloathing, it is remarked with regret that the returns which have been received exhibit none on hand—though from verbal communications it is understood that measures are in train for obtaining a present supply. It is desireable that some more effectual plan than has hitherto been pursued should be adopted to procure regular and sufficient supplies on reasonable terms. While we depend on foreigners, will it not be adviseable to import the materials rather than take the chance of markets? And will it not even be expedient with a view to œconomy to have the cloathing made up in the countries from which it may be brought? The matter certainly deserves serious attention. Our supply in the mode hitherto practiced is not only very precarious but must doubtless be obtained at a very dear rate.
Another point no less deserving of particular attention is the composition of the ration of provisions. It was in the last session augmented beyond all former example. It is not recollected that the ration, which was allowed during the war with Great Britain was found insufficient by troops once formed to military habits and acquainted with the best methods of managing their provisions. The present ration, estimating by price, is understood to be greater than the ration in that war by at least forty per Cent. This is evidently a very important augmentation. Various disadvantages attend it—a great increase of expence—additional difficulty in furnishing under all circumstances the stipulated allowance, consequently a multiplication of the possible causes of discontent murmur and perhaps even mutiny—the necessity of a greater number of waggons for transportation, and of course the extension of this always serious source of embarrassment to military operations.
The quantity of spirituous liquors, which is a component part of the ration, is so large as to endanger, where they might not before exist, habits of intemperance, alike fatal to the health and discipline. Experience has repeatedly shewn that many soldiers will exchange their rum for other articles; which is productive of the double mischief of subjecting those with whom the exchange is made to the loss of what is far more necessary and to all the consequences of brutal intoxication.
The step having been once taken a change is delicate; but it is believed to be indispensable, and that the temporary evils of a change can bear no proportion to the permanent and immense evils of a continuance of the error.
It may not perhaps be adviseable to bring back the ration to the standard of the late war, but to modify it in some respects differently so as not materially to affect the aggregate expence.
It may consist of Eighteen Ounces of bread or flour one pound and a quarter of fresh beef or one pound of salted beef or three quarters of a pound of salted pork; salt when fresh meat is issued at the rate of one quart and candles at the rate of a pound for every hundred rations.
With regard to liquor it may be best to exclude it from being a component part of the ration; allowing a discretion to Commanding officers to cause it to be issued in quantities not exceeding half a gill per day except on extraordinary occasions.
Vinegar also ought to be furnished when to be had at the rate of two quarts and soap at the rate of two pounds per hundred rations—but this ought to depend on circumstances and ought not to make part of the established ration.
There are often difficulties in furnishing articles of this description, & the equivalent in money is frequently rather pernicious than beneficial. When there is a contract, the promise of such articles is apt to prove more beneficial to the contractor than to any other person. He commonly so manages it that the substitute is not a real equivalent.
But it need not be observed that whatever is to be done in this respect must be so conducted as not to infract the conditions on which the troops now in service were enlisted.
It is deeply to be lamented that a very precious period of leisure was not improved towards forming among ourselves Engineers and Artillerists; and that owing to this neglect we are in danger of being overtaken by war without competent characters of these descriptions. To form them suddenly is impossible. Much previous study and experiment are essential. If possible to avoid it a war ought not to find us unprovided. It is conceived to be adviseable to endeavour to introduce from abroad at least one distinguished Engineer and one distingished Officer of Artillery. They may be sought for preferably in the Austrian and next in the Prussian armies. The grade of Colonels with adequate pecuniary compensations may attract officers of a rank inferior to that grade in those armies, who will be of distinguished abilities and merit. But in this, as we know from past experience, nothing is more easy than to be imposed upon—nothing more difficult than to avoid imposition—and that therefore it is requisite to commit the business of procuring such characters to some very judicious hand—under every caution that can put him upon his guard.

If there shall be occasion for the actual employment of military force, a corps of riflemen will be for several purposes extremely useful. The eligible proportion of riflemen to infantry of the line may be taken at a twentieth. Hence in the apportionment of any army of fifty thousand men, in my letter of this date, two thousand riflemen are included and in the estimate of arms to be provided two thousand rifles. There is a kind of rifle commonly called Fergusons which will deserve particular attention. It is understood that it has in different European armies supplanted the old rifle, as being more quickly loaded and more easily kept clean. If the shot of it be equally or nearly equally sure those advantages entitle it to a preference. It is very desireable that this point and its comparitive merit in other respects be ascertained by careful examination & experiment.
Perhaps generally, but more certainly when the troops shall serve in Southern Climates, flannel shirts will be most conducive to health. Will it not be adviseable to make provision for retaining a discretion in such cases either to allow a less number of flannel shirts equivalent to the present allowance of linnen, or if this cannot be, to furnish the soldiery with the requisite number, deducting the difference of cost out of their pay?
The only provision for the appointment of a quarter Master General is to be found in the act of the 28th of May; authorising the President to raise a provisional army, which limits his rank and emoluments to that of Lt Colonel. This provision is conceived to be entirely inadequate. The military duties of the office are of a nature to render it of the first importance in an army; demanding great abilities and a character every way worthy of trust. Accordingly it is the general practice, founded upon very substantial reasons, to confide it to an officer of high Military rank. The probability is that without a similar arrangement on our part we shall not be able to command a fit character; and in taking one of inferior pretensions we shall subject the service to disadvantages out of all proportion to any objections which may be supposed to militate against the conferring of such rank. It is feared, that an appointment under the existing provision will only create embarrassment should there be real necessity for military exertions; and that the alternate must be either to leave the army destitute of so necessary an organ or to give it one likely in the progress of things to prove unequal to the task.
It was much desired for preventing future controversy to fix in the first instance the relative grades of the regimental officers. That of the field officers has been rendered impossible, without injustice and the hazard of much dissatisfaction, by the impossibility of completing the arrangement in Connecticut and the three most Southern States. But upon close examination many obstacles opposed a definitive establishment of the relative rank even of the officers of companies in the regiments which have been organised. Numerous circumstances which ought to influence the decision are unknown; and without this knowlege a final arrangement might lead to very awkward and perplexing results. In consideration of this difficulty, no more than a temporary one, liable to future revision, has been adopted. It will be necessary to attend to this in the appointments, & to signify to the persons that they are to obey according to the order of nomination, but that the President reserves to himself the right, where cogent reasons for it shall appear to change the relative rank which that order may seem to recognise. He will judge whether in making the nomination to the senate a like reserve is necessary.
I am well aware that several of the matters suggested in this letter will require legislative provision. If the whole or any of them shall be approved by the Executive, no time ought to be lost in recommending them to the consideration of Congress. As to some of them it is very desireable that the necessary provision by law should precede the inlistment of the men to avoid the obstacle to a change which may result from contract.
With great respect & esteem   I have the honor to be Sir   Your Obed serv
